UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Maria Perez,

Plaintiff,

—Vy—

Sixth Avenue Restaurant Management LLC, et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

 

Le ME WAN? 24 2070 -

19-cv-9316 (AJN)

ORDER

Plaintiff filed its Complaint on October 8, 2019. Dkt. No. 1. Pursuant to Rule 4(m),

Plaintiff was required to serve Defendant on or before January 6, 2020. As of this date, the

Court is not in receipt of proof of service as to Defendant. Accordingly, by January 31, 2020,

Plaintiff shall file proof of service on Defendant, a status update regarding service, or a notice of

voluntary dismissal pursuant to Federal Rule of Civil Procedure 41(a).

SO ORDERED.

Dated: January & 4 , 2020
New York, New York

 

he sR

 

ALISQ@N J. NATHAN
United States District Judge

WS Qe |
| Pet |
ip poe |
{
|

i
\
j
|
|
|
wad

 

 
